Citation Nr: 1434021	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1985 to October 1989 and November 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for a back disorder and a left foot disorder.

This appeal was remanded by the Board in April 2012 for additional development.  The Veteran was provided a supplemental statement of the case in November 2012.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the April 2012 Board Remand is included in the Duties to Notify and to Assist section below.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In February 2005, the Veteran sustained an injury to his back while moving furniture on active duty and experienced scapular muscle spasm.

2.  The Veteran continued to experience subjective tenderness of the superior medial border of the scapula, for which there is no current diagnosis.

3.  The Veteran's currently diagnosed early degenerative disc disease L5-S1 is not etiologically related to active service.

4.  In February 2005, the Veteran sustained an injury when a treadmill was dropped on his left foot while on active duty, the left foot was not broken, and there was no contemporary diagnosis of a left foot disability.

5.  There is no current diagnosis for the Veteran's complaints of pain in the left foot anterior lateral dorsal arch or cuneiform area.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In an April 2007 letter, VA informed the Veteran of the evidence necessary to substantiate a claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  In addition, the Veteran was provided a statement of the case in December 2008, and a supplemental statement of the case in November 2012.

VA also satisfied its duty to assist the Veteran in the development of the claim.  Service treatment records, private treatment records, VA and Department of Defense (DoD) medical records, and lay statements have been associated with the record.  A June 2012 memorandum of formal finding of unavailable of records indicated that efforts to obtain all VA treatment records from April 2007 were unsuccessful, and that the Veteran had informed VA that his treatment had been rendered by private physicians and at military medical facilities.  The Veteran was provided adequate VA examinations for compensation purposes in May 2012.  The Veteran's record was reviewed, a history was recorded, including statements made by the Veteran, and complete examinations were performed with radiographic images.  The examination reports with nexus opinions have been attached to the claims file.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.




Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative disc disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Back Disorder

The Veteran contends that he injured his back in service, had continuity of back symptoms in service, and that back symptoms persisted post service.  Specifically, the Veteran reported that he hurt his back moving furniture while on active duty in February 2005.  The Veteran also reported in December 2012 that his back problems were more "neural and muscular" and not "skeletal."

Service treatment records show the Veteran reported feeling a "twinge" in his back when lifting book shelves in February 2005, and sought treatment the next day when he woke with right low back pain.  The treatment report indicates the Veteran experienced no radiculopathy, bowel, or bladder problems.  Upon examination, in February 2005, the Veteran had a straight back, tenderness in L3-L5distribution with notable lumbar paraspinous muscle spasm greater on the left than right, range of motion without pain to approximately 80 degrees flexion.  The Veteran reported that pain was worse with rotation to the left.  Straight leg test was negative.  Strength and sensation were intact bilaterally.  The Veteran was assessed with a lumbar muscle strain and was given pain medication and a muscle relaxant.  In March 2005, service treatment records indicate the Veteran's back problems persisted and his back continued to bother him.  A March 2005 X-ray report revealed vertebral bodies and interspaces appeared normal, no significant abnormality of the posterior elements were seen, and the associated soft tissues were unremarkable.

Service treatment records also show that the Veteran was referred to the base chiropractic clinic for evaluation, in March 2005, for somatic dysfunction with pain T4-T5.  At his initial chiropractic assessment, in March 2005, the Veteran reported that he had experienced constant pain in his left foot since the February 2005 injury, and that pain in his left lower thoracic radiated diagonal to the left scapula/shoulder, which had tingled for the past 6 weeks.  Chiropractic clinic treatment records from March 2005 to April 2007 show varying intensity of tingling and pain in the left medial scapula, and that both upper back/scapula right and left trigger points were very tender to pressure.  A June 2006 Reserve Component Health Risk Assessment (RCHRA) reports that the Veteran's back was stable status/post chiropractic and he was not taking medication for the back.  An April 2007 chiropractic clinic record reports pain from the left medial scapula up to the left neck on and off for 10 months with a couple of muscular flare-ups, and the chiropractor diagnosed upper back pain (between the shoulder blades): left medial scapula pains.

The Veteran was provided a VA back examination in May 2012.  The Veteran reported that he injured himself in 2005, had pain in the thoracic area along the superior medial border of the scapula, and about twice a week he had problems bending, lifting, and twisting.  The VA physician noted that the Veteran was seen by a chiropractor and underwent physical therapy for back pain, that he had an old left fifth rib fracture laterally, and that the mechanism of the 2005 injury was insufficient to cause fracture.

Upon examination in May 2012, range of motion was to 90 degrees flexion and to 25 degrees extension with no objective evidence of pain; bilateral lateral flexion and bilateral lateral rotation were normal with no objective evidence of pain.  There was no additional limitation of motion upon repetitive testing.  Functional impairment was indicated by weakness, excess fatigability, and pain.  The VA physician also observed localized tenderness or pain to palpation of the superior medial border of the scapula.  A May 2012 X-ray report of the spine revealed normal vertebral body alignment maintained with no evidence of fracture or subluxation, mild disc space narrowing  at L4-L5, intervertebral disc spaces and facet joints otherwise well maintained, sacroiliac joints normal, and no soft tissue abnormalities.  A left shoulder X-ray report, in May 2012, revealed no fracture, dislocation, or unusual osseous pathology, no significant degenerative changes, deformity of the left fifth lateral rib consistent with prior trauma, and unremarkable scapula.  The VA physician diagnosed early degenerative disc disease L5-S1.

After a complete review of the Veteran's record, including X-ray studies, and a thorough physical examination, the May 2012 VA physician opined that the Veteran's minimal degenerative disc disease less likely as not (less than 50-50 probability) had its origin in service or is in any way related to the Veteran's active service, to include as due to the February 2005 in-service injury.  The VA physician explained that the Veteran was seen several times for chiropractic manipulation prior to discharge and that there was one episode of physician therapy treatment that apparently occurred during a short period of activation, but this was for scapular muscle spasms, not low back pain.  The VA physician further observed that X-rays made May 2012 of the lower back, which was not the Veteran's primary complaint, showed minor changes at the L5-S1 disc space, which is normal for the Veteran's age group.  And while examination of the thoracic area showed tenderness at the superior medial border of the scapula, the VA physician noted that there were no medical findings of the shoulder or thoracic spine.  The VA physician continued that superior medial border of the scapula is the most common trigger point (tender spot) in the body, and that tenderness is a complaint, not a diagnosis, that can be seen with many conditions, and also can be idiopathic with no diagnosis for its origin.  The May 2012 VA physician went on to explain that segmental dysfunction of the thoracic region, segmental dysfunction of sacrum, nonallopathic legions of lumbar region, nonallopathic lesions of pelvic region, sacroiliac region strain, lumbago, sacroiliac strain, piriformis syndrome, mechanical back pain, lumbar strain, facet syndrome, and thoracic muscle strain [which appear throughout the Veteran's service treatment records] are all nondiagnostic terms for back pain.  In addition, cervicalgia, neck sprain, and cervical muscle spasm are all nondiagnostic terms for cervical pain, and none of these terms are true diagnoses.  The VA physician added that degenerative disc disease is the preferred term for changes in the spine that occur with age and senescence.

After review of the record, the Board finds that the weight of the competent evidence, lay and medical, demonstrates that, in February 2005, the Veteran sustained an injury to his back while moving furniture on active duty and experienced scapular muscle spasm, and that he continued to experience subjective tenderness of the superior medial border of the scapula, for which there is no current diagnosis.  

The Board further finds that the weight of the evidence, lay and medical, shows that the Veteran's currently diagnosed early degenerative disc disease L5-S1 is not etiologically related to active service.  The Board finds that the competent medical evidence outweighs the Veteran's credible reports of back and/or scapular symptoms.  While the Veteran is competent to report symptoms he observed through his senses, he is not competent, as a lay person, to diagnose or determine the etiology of these symptoms.  Such determinations require medical training and expertise in the review and evaluation of medical records and radiographic studies, in addition to physical testing, that the Veteran does not possess.  Therefore, the Board finds that the Veteran's statements, as they regard establishing the elements of a diagnosis and nexus, are not competent, and as such, are assigned no probative value.  
Therefore, the Board finds that the weight of the evidence is against the claim for service connection for a back disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Foot Disorder

The Veteran contends that he injured his left foot in service, had continuity of left foot symptoms in service, and that left foot symptoms persisted post service.  Specifically, the Veteran reported that he hurt his left foot when a treadmill was accidently dropped on it while on active duty in February 2005.

Service treatment records show the Veteran was moving furniture in February 2005 when two fellow Service Members accidentally dropped their end of the treadmill and it fell on the Veteran's left foot.  The Veteran was treated the same day and the left foot was found not to be broken.  The service treatment record indicates that in March 2005 the Veteran's foot problems continued and he experienced pain.  A March 2005 X-ray report revealed no acute fracture or abnormalities, to include ankle joint effusion, mineralization and alignment normal for age, very mild osteoarthritic change at the first metatarsophalangeal joint, as well as, mild hallux valgus deformity.  Service treatment records from the Veteran's visits to the chiropractic clinic also contain reports showing intermittent left foot pain with certain movements, specifically when putting on shoes or twisting the foot.  A July 2005 chiropractic clinic treatment report indicates that the chiropractor recommended that the Veteran consult with a podiatrist for his foot problems.  No podiatry treatment reports were found in the evidence of record.  In April 2007, a chiropractic clinic treatment record indicates the Veteran had experienced new pain on the top of his left foot for the past month that was worse with certain position/movement, and the chiropractor diagnosed left foot sprain.

An October 2010 private treatment report indicates the Veteran was referred to a private orthopedic surgeon for consult regarding his left foot.  The Veteran reported, in October 2010, that he had experienced pain for three weeks in his entire left arch with the maximum pain in the plantar area, the area of the first cuneiform-navicular.  The Veteran denied any injury or unusual activity.  Upon examination, the Veteran walked without a limp, his foot was equal to the opposite side, had full foot and ankle motion, no calf atrophy, good circulation, and good skin tone and color.  An October 2010 X-ray report revealed a beginning bunion and repeating hallux valgus of the first toe, but no other abnormality.  The private orthopedic surgeon found that the Veteran had one specific area of tenderness (described above), diagnosed resolving left arch strain, and determined no treatment was needed.  The private orthopedic surgeon indicated the Veteran may have difficulty running and provided him a note to avoid running as needed for two months.

In May 2012 the Veteran was provided a VA foot examination.  The Board notes that the VA physician included in the medical history that the Veteran was placed in a protective boot after his 2005 left foot injury, and that a chiropractor said, "'a bone was out of place in his foot.'"  The Veteran reported that he had to wear shoes at all times, and that if he stepped on the unprotected arch, he had pain in the top of the left foot in the region of the cuneiform metatarsal joints.  The VA physician noted that the Veteran had hallux valgus with no symptoms due to the condition, early first metatarsophalangeal arthritis bilaterally, and bilateral bunion formation.  The VA physician also noted that the feet had no other abnormalities, especially in the area of the cuneiforms on the left foot.  A May 2005 X-ray report of the feet revealed no fractures or dislocations, joint spaces preserved, no significant calcaneal spurs, no soft tissue abnormalities, and that bunion formation affected the bilateral first metatarsal heads.  The VA physician assessed that the Veteran's left foot symptoms did not affect his ability to work.  After a complete review of the Veteran's record, including X-ray studies, and physical examination, the VA physician opined that there was no diagnosis present in the left foot only, and specifically no diagnosis for the complaints of pain in the anterior lateral dorsal arch or cuneiform area.  Therefore, there is no diagnosis to which the VA physician could attach a chronic disabling condition of the left foot.  The VA physician also noted that bunion formation was present bilaterally, and that the Veteran had no complaints in that area on either foot.

The Veteran reported experiencing intermittent left foot pain since his in-service injury, and the Board finds him credible.  As a lay person the Veteran is not competent, however, to diagnose or determine the etiology of his left foot pain, as such a determination requires medical training and expertise the Veteran does not possess.  Therefore, the Board finds that the Veteran's statements, as they regard the elements of a current diagnosis or a nexus, are not probative.

After review of the record, the Board finds that the weight of the evidence, lay and medical, demonstrates that, in February 2005, the Veteran sustained an injury when a treadmill was dropped on his left foot during active service and the left foot was not broken.  The Board finds it probative that there was no contemporary diagnosis of a foot disability in February 2005.  The Board also finds that the weight of the competent evidence shows that there is no current diagnosis of the left foot upon which to form a nexus opinion.  The Board notes that pain itself is not a disability for VA purposes; however, pain that causes a functional limitation can be a disability.  Sanchez -Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Nonetheless, in this case, the VA examination and other records do not demonstrate any functional limitation due to left foot pain, and the Veteran has not asserted any.  As such, the weight of the evidence, lay and medical, is against the claim for service connection for a left foot disorder, and the claim must be denied.  The preponderance of the evidence is against the claim; therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.

Service connection for a left foot disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


